Pursuant to rehearing granted, we have reconsidered the record here in the light of additional briefs filed, and we are persuaded that we should have followed our opinion and judgment in the case of State v. City of Manatee, 140 Fla. 248, 191 So. 529, and cases there cited, wherein we said:
In municipal bond refunding cases, statutes may under Section 8, Article VIII of the Constitution, remove statutory limits on taxation for bond paying purposes so that refunding bonds issued under Section 6, Article IX of the Constitution may not be affected by tax limitations in force when the bonds being refunded were issued. In such cases, bondholders are not injured by a tax limit removal and the municipalities and taxpayers are bound by the sovereign power of the law in removing the bond tax limit. Section 8, Article VIII, of the Constitution, gives the Legislature power to prescribe the jurisdiction and powers of municipalities 'and to alter or amend the same at any time.'
"In the special tax school district bond refunding case of State v. Special Tax School District No. 7-B, 131 Fla. 603,179 So. 583, refunding bonds issued after 1924, though not *Page 77 
confined to the original tax limit, were validated, because the bond tax limit of Section 10, Article XII, as amended in 1922, had been removed as to special tax school district bonds by Section 17, Article XII of the Constitution adopted in 1924, which controlled the rights of the special tax school districts and taxpayers, and the contract rights of the bondholders not being impaired but improved by the constitutional provisions they could not complain.
"There is no similar provision for removing bond tax or other limits affecting county or other district refunding bonds, when amended Section 6, Article IX, is violated by increasing the provisions for paying refunding bonds over those for paying the Original bonds without the required vote of the electorate."
See also State v. City of Auburndale filed at this term. Therefore, we recede from our order of reversal of the validating decree "insofar as it validates the refunding of the bonds dated July 1, 1914" entered herein on July 12, 1940, and now order and adjudge that the decree of validation be affirmed.
So ordered.
Affirmed.
WHITFIELD, P. J., BUFORD, CHAPMAN and THOMAS, J. J., concur.
Chief Justice TERRELL and Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 78